UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1422


In re: ANNIE MAE SCALES,

                Petitioner.



                On Petition for Extraordinary Writ.


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Annie Mae Scales, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Annie Mae Scales petitions for an extraordinary writ

pursuant to the All Writs Act, 28 U.S.C. § 1651(a) (2006).                  We

conclude that relief is not warranted.

              Accordingly,     although   we     grant   Scales    leave    to

proceed in forma pauperis, we deny the petition.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before   this    court   and

argument would not aid the decisional process.

                                                           PETITION DENIED




                                      2